COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-381-CV
 
IN RE LEE CORNELIUS                                                             RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and motion for emergency stay and is of the
opinion that relief should be denied. 
Accordingly, relator=s
petition for writ of mandamus and motion for emergency stay are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL  A:
GARDNER, J.; CAYCE, C.J.; and DAUPHINOT, J.
 
DELIVERED: 
November 2, 2007




    [1]See
Tex. R. App. P. 47.4.